IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


FRANK D. USINA AND NORTH BEACH
INVESTMENT, INC.,

              Appellants,

 v.                                                      Case No. 5D15-3860

510 14TH ST. LAND TRUST, 15TH ST.
LAND TRUST, 402 THIRD ST. LAND TRUST
AND J. RUSSELL COLLINS,

              Appellees.

 ________________________________/

Opinion filed March 24, 2016

Non-Final Appeal from the Circuit Court
for St. Johns County,
Howard M. Maltz, Judge.

James G. Whitehouse, of St. Johns Law
Group, St. Augustine, for Appellants.

No Appearance for Appellees.


 PER CURIAM.

       AFFIRMED. See City of Miami v. St. Joe Paper Co., 364 So. 2d 439, 446-47

 (Fla. 1978) (holding Marketable Record Title Act is not concerned with quality of title

 conveyed by root of title so long as root purports to convey estate claimed).



LAWSON, C.J., ORFINGER and WALLIS, JJ., concur.